                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION


L.B., a minor, by and through   )
Next Friend, MICHAEL BUSCHMAN,  )
                                )
           Plaintiff,           )
                                )                    Case No.       2:18-cv-04060-BCW
                   vs.          )
                                )
JEFFERSON CITY SCHOOL DISTRICT, )
                                )
ET AL.,                         )
                                )                    JURY TRIAL DEMANDED
           Defendants.          )


                    PLAINTIFF’S MOTION TO EXCEED PAGE LIMITS AND
                      NOTICE REGARDING SERVICE UNAVAILABILITY

        COMES NOW Plaintiff, by and through counsel, and hereby moves for an Order granting

Plaintiff leave to exceed the page limit set forth in the Local Rules of the United States District

Court for the Western District of Missouri (“the Local Rules”). In support of this Motion,

Plaintiff states:

        1.      The Local Rules limit suggestions opposing motions for summary judgment to 15

pages. L.R. 7.0(d)(1)(B).

        2.      Defendants’ Suggestions in Support of Their Motion for Summary Judgment are

twenty pages long and raise many substantive legal issues that Plaintiff’s Suggestions in

Opposition must address.

        3.      Previously, the Court granted leave to Defendants to exceed the page limit by five

pages [Doc. # 69].




                                           Page 1 of 3

          Case 2:18-cv-04060-BCW Document 73 Filed 11/14/18 Page 1 of 3
       4.      An additional five pages over the 15-page limit set by the Local Rules is

necessary for Plaintiff to address adequately the issues raised in Defendants’ Suggestions.

       5.      Plaintiff’s counsel has conferred with Defendants’ counsel about this Motion.

Defendants’ counsel would not object to exceeding the page limit by five pages.

       6.      Further, the Court has posted notice of the unavailability of the CM/ECF service

beginning this Friday, November 16, 2018, which is the due date for Plaintiff’s Suggestions in

Opposition. See Exhibit A.

       7.      Plaintiff anticipates trying to file her Suggestions in Opposition during the

unavailability period. Counsel is uncertain what happens when a filing is attempted during

unavailability. If the filing fails, counsel will be diligent in re-filing as soon as practicable after

the service becomes available.

       WHEREFORE, Plaintiff respectfully requests that the Court grant her leave to exceed the

page limit by five pages and grant any relief that is necessary and appropriate due to the

CM/ECF service unavailability.



                                                       RESPECTFULLY SUBMITTED


                                                        /s/ Daniel J. Rhoads
                                                       Daniel J. Rhoads, 59590 MO
                                                       THE RHOADS FIRM, LLC
                                                       3703 Watson Rd.
                                                       St. Louis, MO 63109
                                                       Phone: (314) 225-8848
                                                       Fax: (314) 754-9103
                                                       therhoadsfirmllc@gmail.com

                                                       Attorney for Plaintiff
                                                       L.B., a minor, by and through
                                                       Next Friend, Michael Buschman



                                             Page 2 of 3

         Case 2:18-cv-04060-BCW Document 73 Filed 11/14/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on November 14, 2018, to be served by operation of the Court’s electronic

filing system upon:

Christopher Rackers
Ryan Bertels
Schreimann, Rackers & Francka, LLC
931 Wildwood Dr., Suite 201
Jefferson City, MO 65109
cpr@srfblaw.com
rb@srfblaw.com

Attorneys for Defendants


                                                   /s/ Daniel J. Rhoads




                                         Page 3 of 3

         Case 2:18-cv-04060-BCW Document 73 Filed 11/14/18 Page 3 of 3
